DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Office Action is responsive to the amendment filed on 09 May 2022. As directed by the amendment: Claims 1 and 15 have been amended, no claims have been cancelled, and no claims have been added.  Claims 5-7, 13, 14, 19, and 20 were previously withdrawn due to a Restriction Requirement. Thus, Claims 1-4, 8-12, and 15-18 are presently under consideration.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4, 8, 9, 12, and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greenhut et al. (US Patent No. 5,683,426, previously cited), in view of Boute (US Publication No. 2006/0167507, previously cited), further in view of Samade et al. (US Publication No. 2013/0116738).
Regarding Claims 1 and 15, Greenhut et al. discloses a non-transitory computer-readable medium having instructions stored thereon that, when executed, cause one or more processing circuits to perform a method comprising detecting a ventricular activation event from within an atrium (Col. 4, Lines 45-60, Col. 2, Lines 20-45, Claims 1, 2, 12); determining atrial events (Col. 1, Lines 50-67, Col. 3, Lines 1-20, Col. 3, Lines 40-50, Col. 4, Lines 1-20),  determining a length of an interval and time windows between detected events (Col. 1, Lines 50-67, Col. 3, Lines 1-20, Col. 3, Lines 40-50, Col. 4, Lines 1-20), including atrial and ventricular events (Col. 1, Lines 50-67, Col. 3, Lines 1-20, Col. 3, Lines 40-50, Col. 4, Lines 1-20, Lines 45-60); scheduling a time at which to deliver a pacing pulse to the atrium based on the length of the determined intervals between specific events (Col. 1, Lines 50-67, Col. 3, Lines 1-20, Col. 3, Lines 40-50, Col. 4, Lines 1-20); and delivering the pacing pulse at the scheduled time (Col. 1, Lines 50-67, Col. 3, Lines 1-20, Col. 3, Lines 40-50, Col. 4, Lines 1-20). 
Greenhut et al. does not specifically disclose determining a length of an interval from the ventricular activation event to a previous atrial event that preceded the ventricular activation event, and scheduling a time at which to deliver a pacing pulse based on the length of the interval. However, Boute teaches a method of providing cardiac pacing (Abstract) comprising detecting a ventricular activation event (sensing ventricular activity for intrinsic AV delay determination, 340, Fig. 8, 380, Fig. 9,  410, Fig. 10, Paragraph 0085, 0087, 0092-0094) from leads within the atria and ventricles (16, 18, Fig. 2, Paragraph 0030), determining a length of an interval (monitoring intrinsic AV delay, 410, Fig. 10, Paragraph 0092-0094, 0104) from the ventricular activation event (ventricular depolarization, Paragraph 0093, 0104) to a previous atrial event (sensed or paced atrial events, Paragraph 0092) that preceded the ventricular activation event (ventricular depolarization, Paragraph 0093, 0104), and scheduling a time at which to deliver a pacing pulse (420, Fig. 10, Paragraph 0095-0103) based on the length of the interval (length of intrinsic AV delay, 410, Fig. 10, Paragraph 0092-0094, different actions based on length of intrinsic AV delay, e.g. 425, 430, 435, 440, Fig. 10, Paragraph 0095-0103). It would have been obvious to one having ordinary skill in the art at the time of the invention to determine a length of an interval from the ventricular activation event to a previous atrial event that preceded the ventricular activation event, and schedule a time at which to deliver a pacing pulse to the atrium based on the length of the interval, in order to base the pacing pulse timing on the determined intrinsic AV intervals to provide stimulation to the heart due to specific cardiac issues to maximize effectiveness of pacing stimulation, thereby reducing the effects such as stroke volume being moderately to severely reduced, Wenckebach block occurring, and/or atrial pressures increasing, as also taught by Boute (Paragraph 0004, 0090-0093).
Furthermore, although Greenhut et al. further discloses detecting the ventricular activation event by detecting a far-field R-wave (Abstract, Col. 2, Lines 20-50, Col. 5, Lines 5-10, 40-67, Claims 1, 2, 12) from within the atrium of a heart (Col. 4, Lines 45-60, Col. 2, Lines 20-45, Claims 1, 2, 12), however, Greenhut et al. nor Boute do not explicitly disclose wherein the detecting, determining, scheduling, and delivering a pacing pulse steps are performed by a device implanted entirely within an atrium of a heart.  However, Samade et al. teaches a single chamber leadless intra-cardiac device with dual-chamber functionality (Title, Abstract), wherein the device stimulates and senses cardiac signals from both the atrial and ventricular chambers, even though it is entirely located in the atrium (Paragraph 0016, 0058), including detecting ventricular activation events from the device implanted entirely within an atrium (300, Fig. 1; Paragraph 0016, 0058-0059, 0061-0062), determining interval lengths by the device (Paragraph 0070-0071, 0123), and scheduling and delivering a pacing pulse by the device within the atrium (Paragraph 0058, 0064, 0070-0071, 0123). It would have been obvious to one having ordinary skill in the art at the time of the invention to perform the detecting, determining, scheduling, and delivering a pacing pulse steps, as taught by Greenhut et al. and Boute in combination, specifically by a device implanted entirely within an atrium of a heart, as taught by Samade et al., in order to prevent bacteria or contaminates to be introduced into the patient’s heart through elongate leads and connected multiple implanted structures, therefore causing infection and/or Twiddler’s syndrome, thrombosis, lead perforations, and other risks associated with elongate leads implanted within the heart connected to a larger pacemaker and/or multiple elements, as also taught by Samade et al. (Paragraph 0008-0010).
Regarding Claims 2, 3, 16, and 17, Greenhut et al. discloses the method further comprising sensing ventricular electrical activity (ventricular events, Col. 2, Lines 20-50, Col. 5, Lines 5-10, 40-67, Claims 1, 2, 12); and detecting the ventricular activation event by detecting the ventricular electrical activity, wherein the ventricular electrical activity is a far-field R-wave (Abstract, Col. 2, Lines 20-50, Col. 5, Lines 5-10, 40-67, Claims 1, 2, 12).  
Regarding Claims 4 and 18,  Greenhut et al. discloses the method further comprising detecting the ventricular activation event by detecting a far-field R-wave (Abstract, Col. 2, Lines 20-50, Col. 5, Lines 5-10, 40-67, Claims 1, 2, 12); determining a length of an interval and time windows between detected events including the detected FFRW (Vs, Fig. 2, interval determination in Fig. 5A, Col. 1, Lines 53-67, Col. 3, Lines 20-41, Col. 4, Lines 5-30); and scheduling the time at which to deliver the pacing pulse to the atrium based on the length of the determined intervals between specific events, including the detected FFRW (Col. 1, Lines 53-67, Col. 3, Lines 20-41, Col. 5, Lines 9-31, Col. 3, Lines 4-7, Claims 1 and 4).  
Greenhut et al. does not specifically disclose determining a length of an interval from the ventricular activation event to a previous atrial event that preceded the ventricular activation event, and scheduling a time at which to deliver a pacing pulse based on the length of the interval.  However, Boute teaches a method of providing cardiac pacing (Abstract) comprising detecting a ventricular activation event (sensing ventricular activity for intrinsic AV delay determination, 340, Fig. 8, 380, Fig. 9,  410, Fig. 10, Paragraph 0085, 0087, 0092-0094) from leads within the atria and ventricles (16, 18, Fig. 2, Paragraph 0030), determining a length of an interval (monitoring intrinsic AV delay, 410, Fig. 10, Paragraph 0092-0094, 0104) from the ventricular activation event (ventricular depolarization, Paragraph 0093, 0104) to a previous atrial event (sensed or paced atrial events, Paragraph 0092) that preceded the ventricular activation event (ventricular depolarization, Paragraph 0093, 0104), and scheduling a time at which to deliver a pacing pulse (420, Fig. 10, Paragraph 0095-0103) based on the length of the interval (length of intrinsic AV delay, 410, Fig. 10, Paragraph 0092-0094, different actions based on length of intrinsic AV delay, e.g. 425, 430, 435, 440, Fig. 10, Paragraph 0095-0103). It would have been obvious to one having ordinary skill in the art at the time of the invention to determine a length of an interval from the ventricular activation event to a previous atrial event that preceded the ventricular activation event, and schedule a time at which to deliver a pacing pulse to the atrium based on the length of the interval, in order to base the pacing pulse timing on the determined intrinsic AV intervals to provide stimulation to the heart due to specific cardiac issues to maximize effectiveness of pacing stimulation, thereby reducing the effects such as stroke volume being moderately to severely reduced, Wenckebach block occurring, and/or atrial pressures increasing, as also taught by Boute (Paragraph 0004, 0090-0093).
Regarding Claims 8 and 9, Greenhut et al. discloses the method further comprising storing a baseline atrioventricular (AV) value that is an expected value of the interval between the ventricular activation event and the previous atrial event during normal AV conduction of the heart (typical baseline value 150 ms, Col. 3, Lines 30-40, Vs, Fig. 2, interval determination in Fig. 5A, Col. 1, Lines 53-67, Col. 3, Lines 20-41, Col. 4, Lines 5-30), comparing the determined intervals to the baseline AV value (Col. 1, Lines 53-67, Col. 3, Lines 20-41, Col. 4, Lines 5-30); and scheduling the time at which to deliver the pacing pulse to the atrium based on the comparison (Col. 1, Lines 53-67, Col. 3, Lines 20-41, Col. 5, Lines 9-31, Col. 3, Lines 4-7, Claims 1 and 4).  
Greenhut et al. does not specifically disclose determining a length of an interval from the ventricular activation event to a previous atrial event that preceded the ventricular activation event, and scheduling a time at which to deliver a pacing pulse based on the length of the interval. However, Boute teaches a method of providing cardiac pacing (Abstract) comprising detecting a ventricular activation event (sensing ventricular activity for intrinsic AV delay determination, 340, Fig. 8, 380, Fig. 9,  410, Fig. 10, Paragraph 0085, 0087, 0092-0094) from leads within the atria and ventricles (16, 18, Fig. 2, Paragraph 0030), determining a length of an interval (monitoring intrinsic AV delay, 410, Fig. 10, Paragraph 0092-0094, 0104) from the ventricular activation event (ventricular depolarization, Paragraph 0093, 0104) to a previous atrial event (sensed or paced atrial events, Paragraph 0092) that preceded the ventricular activation event (ventricular depolarization, Paragraph 0093, 0104), and scheduling a time at which to deliver a pacing pulse (420, Fig. 10, Paragraph 0095-0103) based on the length of the interval (length of intrinsic AV delay, 410, Fig. 10, Paragraph 0092-0094, different actions based on length of intrinsic AV delay, e.g. 425, 430, 435, 440, Fig. 10, Paragraph 0095-0103). It would have been obvious to one having ordinary skill in the art at the time of the invention to determine a length of an interval from the ventricular activation event to a previous atrial event that preceded the ventricular activation event, and schedule a time at which to deliver a pacing pulse to the atrium based on the length of the interval, in order to base the pacing pulse timing on the determined intrinsic AV intervals to provide stimulation to the heart due to specific cardiac issues to maximize effectiveness of pacing stimulation, thereby reducing the effects such as stroke volume being moderately to severely reduced, Wenckebach block occurring, and/or atrial pressures increasing, as also taught by Boute (Paragraph 0004, 0090-0093).
Regarding Claim 12, Greenhut et al. discloses the method further comprising: comparing determined intervals to the baseline AV value (typical baseline value 150 ms, Col. 3, Lines 30-40, Vs, Fig. 2, interval determination in Fig. 5A, Col. 1, Lines 53-67, Col. 3, Lines 20-41, Col. 4, Lines 5-30); identifying intervals as having a normal duration when the determined length of the interval is approximately equal to the baseline AV value (typical baseline value 150 ms, Col. 3, Lines 30-40, Vs, Fig. 2, interval determination in Fig. 5A, Col. 1, Lines 53-67, Col. 3, Lines 20-41, Col. 4, Lines 5-30);  identifying intervals as having a long duration when the determined length of the interval is greater than the baseline AV value by a threshold amount (AV block indicators, delayed far-field R-wave, Col. 3, Lines 30-40, Vs, Fig. 2, interval determination in Fig. 5A, Col. 1, Lines 53-67, Col. 3, Lines 20-41, Col. 4, Lines 5-60); and scheduling the time at which to deliver the pacing pulse to the atrium based on whether an interval is identified as having the normal duration or the long duration (Col. 1, Lines 53-67, Col. 3, Lines 20-41, Col. 5, Lines 9-31, Col. 3, Lines 4-7, Claims 1 and 4). 
 Greenhut et al. does not specifically disclose determining a length of an interval from the ventricular activation event to a previous atrial event that preceded the ventricular activation event, and scheduling a time at which to deliver a pacing pulse based on the length of the interval. However, Boute teaches a method of providing cardiac pacing (Abstract) comprising detecting a ventricular activation event (sensing ventricular activity for intrinsic AV delay determination, 340, Fig. 8, 380, Fig. 9,  410, Fig. 10, Paragraph 0085, 0087, 0092-0094) from leads within the atria and ventricles (16, 18, Fig. 2, Paragraph 0030), determining a length of an interval (monitoring intrinsic AV delay, 410, Fig. 10, Paragraph 0092-0094, 0104) from the ventricular activation event (ventricular depolarization, Paragraph 0093, 0104) to a previous atrial event (sensed or paced atrial events, Paragraph 0092) that preceded the ventricular activation event (ventricular depolarization, Paragraph 0093, 0104), and scheduling a time at which to deliver a pacing pulse (420, Fig. 10, Paragraph 0095-0103) based on the length of the interval (length of intrinsic AV delay, 410, Fig. 10, Paragraph 0092-0094, different actions based on length of intrinsic AV delay, e.g. 425, 430, 435, 440, Fig. 10, Paragraph 0095-0103). It would have been obvious to one having ordinary skill in the art at the time of the invention to determine a length of an interval from the ventricular activation event to a previous atrial event that preceded the ventricular activation event, and schedule a time at which to deliver a pacing pulse to the atrium based on the length of the interval, in order to base the pacing pulse timing on the determined intrinsic AV intervals to provide stimulation to the heart due to specific cardiac issues to maximize effectiveness of pacing stimulation, thereby reducing the effects such as stroke volume being moderately to severely reduced, Wenckebach block occurring, and/or atrial pressures increasing, as also taught by Boute (Paragraph 0004, 0090-0093).

Claims 1-4, 8, 9, 12, and 15-18 are alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boute in view of Greenhut et al., further in view of Samade et al. 
Regarding Claims 1-4 and 15-18, Boute discloses a non-transitory computer-readable medium having instructions stored thereon (Paragraph 0031-0033, 0035, 0038) that, when executed, cause one or more processing circuits (Paragraph 0031-0033, 0035, 0038) to perform a method comprising detecting a ventricular activation event (sensing ventricular activity for intrinsic AV delay determination, 340, Fig. 8, 380, Fig. 9,  410, Fig. 10, Paragraph 0085, 0087, 0092-0094), sensing ventricular electrical activity from leads within the atria and ventricles (16, 18, Fig. 2, Paragraph 0030); and detecting the ventricular activation event by detecting the ventricular electrical activity (sensing ventricular activity for intrinsic AV delay determination, 340, Fig. 8, 380, Fig. 9,  410, Fig. 10, Paragraph 0085, 0087, 0092-0094), determining a length of an interval (monitoring intrinsic AV delay, 410, Fig. 10, Paragraph 0092-0094, 0104) from the ventricular activation event (ventricular depolarization, Paragraph 0093, 0104) to a previous atrial event (sensed or paced atrial events, Paragraph 0092) that preceded the ventricular activation event (ventricular depolarization, Paragraph 0093, 0104); scheduling a time at which to deliver a pacing pulse (420, Fig. 10, Paragraph 0095-0103) to the atrium based on the length of the interval (length of intrinsic AV delay, 410, Fig. 10, Paragraph 0092-0094, different actions based on length of intrinsic AV delay, including atrial pulse delivery, e.g. 425, 430, 435, 440, Fig. 10, Paragraph 0095-0103); and delivering the pacing pulse at the scheduled time (different actions based on length of intrinsic AV delay, 425, 430, 435, 440, Fig. 10, Paragraph 0095-0103). 
However, Boute does not specifically disclose wherein the ventricular activation event is detected from within an atrium, and wherein the ventricular event detected from ventricular activity is a far-field R-wave. Greenhut et al. discloses a non-transitory computer-readable medium having instructions stored thereon that, when executed, cause one or more processing circuits to perform a method comprising detecting a ventricular activation event from within an atrium (Col. 4, Lines 45-60, Col. 2, Lines 20-45, Claims 1, 2, 12); including sensing ventricular electrical activity (ventricular events, Col. 2, Lines 20-50, Col. 5, Lines 5-10, 40-67, Claims 1, 2, 12); and detecting the ventricular activation event by detecting the ventricular electrical activity, wherein the ventricular event detected from ventricular electrical activity is a far-field R-wave (Abstract, Col. 2, Lines 20-50, Col. 5, Lines 5-10, 40-67, Claims 1, 2, 12), further determining atrial events (Col. 1, Lines 50-67, Col. 3, Lines 1-20, Col. 3, Lines 40-50, Col. 4, Lines 1-20),  determining a length of an interval and time windows between detected events (Col. 1, Lines 50-67, Col. 3, Lines 1-20, Col. 3, Lines 40-50, Col. 4, Lines 1-20), including atrial and ventricular events (Col. 1, Lines 50-67, Col. 3, Lines 1-20, Col. 3, Lines 40-50, Col. 4, Lines 1-20, Lines 45-60); scheduling a time at which to deliver a pacing pulse to the atrium based on the length of the determined intervals between specific events (Col. 1, Lines 50-67, Col. 3, Lines 1-20, Col. 3, Lines 40-50, Col. 4, Lines 1-20); and delivering the pacing pulse at the scheduled time (Col. 1, Lines 50-67, Col. 3, Lines 1-20, Col. 3, Lines 40-50, Col. 4, Lines 1-20). It would have been obvious to one having ordinary skill in the art at the time of the invention to detect ventricular activation event in the method disclosed by Boute, from within an atrium, wherein the ventricular event detected from ventricular activity is a far-field R-wave, as taught by Greenhut et al., in order to eliminate the need for additional leads to be implanted directly within the ventricle, which would require additional implantation surgical procedures and cause additional potential risks to the patient.  
Furthermore, although Greenhut et al. further teaches detecting the ventricular activation event by detecting a far-field R-wave (Abstract, Col. 2, Lines 20-50, Col. 5, Lines 5-10, 40-67, Claims 1, 2, 12) from within the atrium of a heart (Col. 4, Lines 45-60, Col. 2, Lines 20-45, Claims 1, 2, 12), however, Boute nor Greenhut et al. do not explicitly disclose wherein the detecting, determining, scheduling, and delivering a pacing pulse steps are performed by a device implanted entirely within an atrium of a heart.  However, Samade et al. teaches a single chamber leadless intra-cardiac device with dual-chamber functionality (Title, Abstract), wherein the device stimulates and senses cardiac signals from both the atrial and ventricular chambers, even though it is entirely located in the atrium (Paragraph 0016, 0058), including detecting ventricular activation events from the device implanted entirely within an atrium (300, Fig. 1; Paragraph 0016, 0058-0059, 0061-0062), determining interval lengths by the device (Paragraph 0070-0071, 0123), and scheduling and delivering a pacing pulse by the device within the atrium (Paragraph 0058, 0064, 0070-0071, 0123). It would have been obvious to one having ordinary skill in the art at the time of the invention to perform the detecting, determining, scheduling, and delivering a pacing pulse steps, as taught by Boute and Greenhut et al. in combination, specifically by a device implanted entirely within an atrium of a heart, as taught by Samade et al., in order to prevent bacteria or contaminates to be introduced into the patient’s heart through elongate leads and connected multiple implanted structures, therefore causing infection and/or Twiddler’s syndrome, thrombosis, lead perforations, and other risks associated with elongate leads implanted within the heart connected to a larger pacemaker and/or multiple elements, as also taught by Samade et al. (Paragraph 0008-0010).
Regarding Claims 8, 9, and 12, Boute discloses the method further comprising storing a baseline atrioventricular value (baseline/threshold AV delay, Paragraph 0092-0095) that is an expected value (acceptable vs. problematic AV delay values, Paragraph 0094) of the interval from the ventricular activation event to the previous atrial event during normal AV conduction of the heart (monitoring intrinsic AV delay, 410, Fig. 10, Paragraph 0092-0094, 0104), comparing the determined length of the interval to the baseline AV value (baseline/threshold AV delay comparison, 410, 415, Fig. 10, Paragraph 0092-0095); and scheduling the time at which to deliver the pacing pulse to the atrium based on the comparison (length of intrinsic AV delay, 410, Fig. 10, Paragraph 0092-0094, different actions based on length of intrinsic AV delay, including atrial pulse delivery, e.g. 425, 430, 435, 440, Fig. 10, Paragraph 0095-0103), and comparing the determined length of the interval to the baseline AV value (baseline/threshold AV delay comparison, 410, 415, Fig. 10, Paragraph 0092-0095); identifying the interval as having a normal duration when the determined length of the interval is approximately equal to the baseline AV value (deemed either too long or acceptable based on comparison to baseline/threshold value, Paragraph 0092-0095); identifying the interval as having a long duration when the determined length of the interval is greater than the baseline AV value by a threshold amount (AV delay is deemed too long compared to baseline/threshold value, 415, Fig. 10, Paragraph 0092-0095); and scheduling the time at which to deliver the pacing pulse to the atrium based on whether the interval is identified as having the normal duration or the long duration (different actions based on length of intrinsic AV delay, either too long or acceptable, 415, atrial pacing actions e.g. 425, 430, 435, 440, Fig. 10, Paragraph 0095-0103).

Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greenhut et al. in view of Boute, further in view of Samade et al., further in view of Stoop (US Patent No. 5,144,950, previously cited).
Regarding Claims 10 and 11, Greenhut et al. discloses the method further comprising: comparing the determined intervals to the baseline AV value (typical baseline value 150 ms, Col. 3, Lines 30-40, Vs, Fig. 2, interval determination in Fig. 5A, Col. 1, Lines 53-67, Col. 3, Lines 20-41, Col. 4, Lines 5-30); identifying the interval as having a normal duration when the determined intervals are approximately equal to the baseline AV value (typical baseline value 150 ms, Col. 3, Lines 30-40, Vs, Fig. 2, interval determination in Fig. 5A, Col. 1, Lines 53-67, Col. 3, Lines 20-41, Col. 4, Lines 5-30);  identifying intervals as having a long duration when the determined intervals are greater than the baseline AV value by a threshold amount (AV block indicators, delayed far-field R-wave, Col. 3, Lines 30-40, Vs, Fig. 2, interval determination in Fig. 5A, Col. 1, Lines 53-67, Col. 3, Lines 20-41, Col. 4, Lines 5-60); and scheduling the time at which to deliver the pacing pulse to the atrium based on the determined intervals (Col. 1, Lines 53-67, Col. 3, Lines 20-41, Col. 5, Lines 9-31, Col. 3, Lines 4-7, Claims 1 and 4).  
However, Greenhut et al., Boute, and Samade et al. in combination do not specifically disclose wherein the interval is identified as having a short duration when the determined length of the interval is less than the baseline AV value by a threshold amount, scheduling the time at which to deliver the pacing pulse to the atrium based on whether the interval is identified as having a short duration. Stoop teaches a pacemaker system and method comprising comparing the determined length of the AV interval to the baseline AV value (Abstract, Col. 2, Lines 20-40, Col. 4, Lines 5-14, 46-50), wherein the interval is identified as having a short duration when the determined length of the interval is less than the baseline AV value by a threshold amount (Col. 4, Lines 9-26),  scheduling the time at which to deliver the pacing pulse to the atrium based on whether the interval is identified as having a short duration (Col. 4, Lines 9-67, Abstract, Col. 2, Lines 20-40). It would have been obvious to one having ordinary skill in the art at the time of the invention to identify the interval as having a short duration when the determined length of the interval is less than the baseline AV value by a threshold amount, and scheduling the time at which to deliver the pacing pulse to the atrium based on whether the interval is identified as having a short duration, as taught by Stoop, in the method disclosed by Greenhut et al., Boute, and Samade et al. in combination, in order to diagnose and detect conditions related to a short interval/AV duration, in order to provide optimal treatment for patients exhibiting these cardiac conditions, as also taught by Stoop (Col. 1, Lines 15-30). 
Claims 10 and 11 are alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boute in view of Greenhut, further in view of Samade et al., further in view of Stoop.
Regarding Claims 10 and 11, Boute discloses the method further comprising storing a baseline atrioventricular value (baseline/threshold AV delay, Paragraph 0092-0095) that is an expected value (acceptable vs. problematic AV delay values, Paragraph 0094) of the interval from the ventricular activation event to the previous atrial event during normal AV conduction of the heart (monitoring intrinsic AV delay, 410, Fig. 10, Paragraph 0092-0094, 0104), and comparing the determined length of the interval to the baseline AV value (baseline/threshold AV delay comparison, 410, 415, Fig. 10, Paragraph 0092-0095); identifying the interval as having a normal duration when the determined length of the interval is approximately equal to the baseline AV value (deemed either too long or acceptable based on comparison to baseline/threshold value, Paragraph 0092-0095); identifying the interval as having a long duration when the determined length of the interval is greater than the baseline AV value by a threshold amount (AV delay is deemed too long compared to baseline/threshold value, 415, Fig. 10, Paragraph 0092-0095); and scheduling the time at which to deliver the pacing pulse to the atrium based on whether the interval is identified as having the normal duration or the long duration (different actions based on length of intrinsic AV delay, either too long or acceptable, 415, atrial pacing actions e.g. 425, 430, 435, 440, Fig. 10, Paragraph 0095-0103). 
However, Boute, Greenhut et al., and Samade et al. in combination do not specifically disclose wherein the interval is identified as having a short duration when the determined length of the interval is less than the baseline AV value by a threshold amount, scheduling the time at which to deliver the pacing pulse to the atrium based on whether the interval is identified as having a short duration. Stoop teaches a pacemaker system and method comprising comparing the determined length of the AV interval to the baseline AV value (Abstract, Col. 2, Lines 20-40, Col. 4, Lines 5-14, 46-50), wherein the interval is identified as having a short duration when the determined length of the interval is less than the baseline AV value by a threshold amount (Col. 4, Lines 9-26),  scheduling the time at which to deliver the pacing pulse to the atrium based on whether the interval is identified as having a short duration (Col. 4, Lines 9-67, Abstract, Col. 2, Lines 20-40). It would have been obvious to one having ordinary skill in the art at the time of the invention to identify the interval as having a short duration when the determined length of the interval is less than the baseline AV value by a threshold amount, and scheduling the time at which to deliver the pacing pulse to the atrium based on whether the interval is identified as having a short duration, as taught by Stoop, in the method disclosed by Boute, Greenhut et al., and Samade et al. in combination, in order to diagnose and detect conditions related to a short interval/AV duration, in order to provide optimal treatment for patients exhibiting these cardiac conditions, as also taught by Stoop (Col. 1, Lines 15-30). 
Response to Arguments
The Applicant’s arguments as made in the Amendment filed on 09 May 2022 with respect to the previous 35 USC 103(a) rejections of Claims 1-4, 8-12, and 15-18 have been fully considered. 
The Applicant specifically argues (Pages 7-8 of Amendment) that the previously cited Greenhut et al., Boute, nor Stoop references do not specifically disclose wherein the detecting, determining, scheduling, and delivering a pacing pulse steps are performed by a device implanted entirely within an atrium of a heart as required by independent Claims 1 and 15 as amended. 
However, the newly cited Samade et al. reference teaches these features as described in detail above in a new 35 USC 103(a) rejection of the claims. Although Greenhut et al. further discloses detecting the ventricular activation event by detecting a far-field R-wave (Abstract, Col. 2, Lines 20-50, Col. 5, Lines 5-10, 40-67, Claims 1, 2, 12) from within the atrium of a heart (Col. 4, Lines 45-60, Col. 2, Lines 20-45, Claims 1, 2, 12), however, the Examiner agrees with the Applicant’s arguements (Pages 7-8 of Amendment) that neither Greenhut et al. nor Boute explicitly discloses wherein the detecting, determining, scheduling, and delivering a pacing pulse steps are performed by a device implanted entirely within an atrium of a heart.  However, newly cited Samade et al. teaches a single chamber leadless intra-cardiac device with dual-chamber functionality (Title, Abstract), wherein the device stimulates and senses cardiac signals from both the atrial and ventricular chambers, even though it is entirely located in the atrium (Paragraph 0016, 0058), including detecting ventricular activation events from the device implanted entirely within an atrium (300, Fig. 1; Paragraph 0016, 0058-0059, 0061-0062), determining interval lengths by the device (Paragraph 0070-0071, 0123), and scheduling and delivering a pacing pulse by the device within the atrium (Paragraph 0058, 0064, 0070-0071, 0123). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to perform the detecting, determining, scheduling, and delivering a pacing pulse steps, as taught by Greenhut et al. and Boute in combination, specifically by a device implanted entirely within an atrium of a heart, as taught by Samade et al., in order to prevent bacteria or contaminates to be introduced into the patient’s heart through elongate leads and connected multiple implanted structures, therefore causing infection and/or Twiddler’s syndrome, thrombosis, lead perforations, and other risks associated with elongate leads implanted within the heart connected to a larger pacemaker and/or multiple elements, as also taught by Samade et al. (Paragraph 0008-0010). Therefore, Claims 1 and 15 remain rejected as described in detail above. 
No additional arguments were provided with respect to the previously cited Greenhut et al., Boute, nor Stoop references, nor with respect to the previous 35 USC 103(a) rejections of dependent Claims 2-4, 8-12, and 16-18. Therefore, Claims 1-4, 8-12, and 15-18 are rejected as described in detail above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792